DETAILED ACTION
This office action is in response to amendment filed on 10/27/2022.
Claims 1, 13 and 20 are amended.
Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 5 and 9 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al (US 201303174146, hereinafter Dasgupta), in view of Andrianov et al (US 202000012510, prior art part of IDS dated 1/28/2021, hereinafter Andrianov), and further in view of Bhole et al (US 20200272526, hereinafter Bhole).

As per claim 1, Dasgupta discloses: A method comprising: 
determining that computing resources necessary to implement the first node exceeds the first amount of computing resources; (Dasgupta [0044]: “assume that initially application a1 is only implemented on a single virtual machine (VM1). Further assume that, based upon a determined 50 predicted workload, scaling process 10 may determine 52 a change in capacity for the predicted workload that is greater than three times the available capacity of an optimally configured virtual machine executing application a1”.)
determining, with a vertical autoscaling (VA) process, a second amount of computing resources to include in an updated request; creating, using the HA process, a second node within the serverless computing environment to execute the computing process, wherein the second amount of computing resources are assigned to implement the second node; and executing the computing process within the serverless computing environment using both the first and second nodes. (Dasgupta [0044]: “Scaling process 10 may dynamically select 54 a scaling strategy that may implement 56 a plurality of virtual machines (e.g., VM1, VM2, VM3) having generally equal resource allocation configurations (e.g., which may collectively provide for the majority of the determined 52 change in capacity for the predicted workload). Additionally, scaling process 10 may implement 56 virtual machine VM4 having a lower resource allocation, e.g., which may provide the difference between the determined 54 change in capacity and the capacity collectively provided by virtual machines VM1, VM2, VM3. As such, VM1, VM2, VM3, and VM4 may together provide a capacity necessary to accommodate the determined 52 change in capacity. As such, the foregoing scaling strategy may include vertical scaling 58 (e.g., increasing an initial resource allocation configuration of VM1 from an initial sub-optimal configuration up to an optimal configuration) and may also include horizontal scaling 60 (e.g., creating additional virtual machine instances VM2, VM3, VM4)”.)

Dasgupta did not explicitly disclose:
receiving a request to execute a computing process in a serverless computing environment; 
creating a first node within the serverless computing environment to execute the computing process, wherein a first amount of computing resources are assigned to implement the first node; 
intercepting the updated request and provide the updated request including the second amount to a horizontal autoscaling (HA) process;

However, Andrianov teaches:
receiving a request to execute a computing process in a serverless computing environment; creating a first node within the serverless computing environment to execute the computing process, wherein a first amount of computing resources are assigned to implement the first node; (Andrianov [0009]: “receiving a request from a virtualized network function manager (VNFM) to instantiate the at least one virtualized network function component (VNFC) implemented as a container, and deciding an allocation of the container to a virtual machine based at least on resource utilization and remaining capacity of the virtual machine”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Andrianov into that of Dasgupta in order to receive a request to execute a computing process in a serverless computing environment; creating a first node within the serverless computing environment to execute the computing process, wherein a first amount of computing resource is assigned to implement the first node. Dasgupta teaches the allocating applications initially to VM1, thus one of ordinary skill in the art can easily recognize that the claimed steps are merely commonly known steps for allocating an application to a VM, and thus applicant have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Bhole teaches:
intercepting the updated request and provide the updated request including the second amount to a horizontal autoscaling (HA) process; (Bhole [0046]: “In an embodiment, for performing the diagonal scaling, the master node 206a collects the metrics of its own, and the slave nodes 206b, and the client requests continuously or at the pre-determined intervals or on the occurrence of the pre-defined events. Based on the collected metrics and the client requests, the master node 206a determines the resources available on the master node 206a and the resources available on the slave nodes 206b at the current instance of time. The master node 206a determines the diagonal scaling to add/remove the resources for itself by comparing its available resources with the resources required for performing the at least one operation and to add the new slave nodes 206b to computing cluster 110 by comparing the resources available on the slave nodes 206b with the resource thresholds corresponding to the respective slave nodes 206b. The master node 206a reports to the controller 108 about the diagonal scaling. The controller 108 then adds/removes the resources to/from the master node 206a and adds the new slave nodes 206b to the computing cluster 110.”)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Bhole into that of Dasgupta and Andrianov in order to intercept the updated request and provide the updated request including the second amount to a horizontal autoscaling (HA) process. Bhole teaches the claimed limitation is merely commonly known part of diagonal scaling and thus applicants have merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

As per claim 2, Dasgupta, Andrianov and Bhole further teach:
The method of claim 1, wherein the first amount of computing resources remains assigned to the first node after the second node is created. (Dasgupta [0044]: “Scaling process 10 may dynamically select 54 a scaling strategy that may implement 56 a plurality of virtual machines (e.g., VM1, VM2, VM3) having generally equal resource allocation configurations (e.g., which may collectively provide for the majority of the determined 52 change in capacity for the predicted workload). Additionally, scaling process 10 may implement 56 virtual machine VM4 having a lower resource allocation, e.g., which may provide the difference between the determined 54 change in capacity and the capacity collectively provided by virtual machines VM1, VM2, VM3. As such, VM1, VM2, VM3, and VM4 may together provide a capacity necessary to accommodate the determined 52 change in capacity. As such, the foregoing scaling strategy may include vertical scaling 58 (e.g., increasing an initial resource allocation configuration of VM1 from an initial sub-optimal configuration up to an optimal configuration) and may also include horizontal scaling 60 (e.g., creating additional virtual machine instances VM2, VM3, VM4)”.)

As per claim 3, Dasgupta, Andrianov and Bhole further teach:
The method of claim 1, wherein the second amount of computing resources is initially determined by the VA process as an increase in computing resources for the first node. (Dasgupta [0044]: “the foregoing scaling strategy may include vertical scaling 58 (e.g., increasing an initial resource allocation configuration of VM1 from an initial sub-optimal configuration up to an optimal configuration)”.)

As per claim 4, Dasgupta, Andrianov and Bhole further teach:
The method of claim 3, wherein the second amount of computing resources is determined as a proportion of the first amount of computing resources. (Dasgupta [0044]: “Scaling process 10 may dynamically select 54 a scaling strategy that may implement 56 a plurality of virtual machines (e.g., VM1, VM2, VM3) having generally equal resource allocation configurations (e.g., which may collectively provide for the majority of the determined 52 change in capacity for the predicted workload). Additionally, scaling process 10 may implement 56 virtual machine VM4 having a lower resource allocation, e.g., which may provide the difference between the determined 54 change in capacity and the capacity collectively provided by virtual machines VM1, VM2, VM3. As such, VM1, VM2, VM3, and VM4 may together provide a capacity necessary to accommodate the determined 52 change in capacity. As such, the foregoing scaling strategy may include vertical scaling 58 (e.g., increasing an initial resource allocation configuration of VM1 from an initial sub-optimal configuration up to an optimal configuration) and may also include horizontal scaling 60 (e.g., creating additional virtual machine instances VM2, VM3, VM4)”.)
  
As per claim 5, Dasgupta, Andrianov and Bhole further teach:
The method of claim 3, wherein the second amount of computing resources is determined based on at least one of processing utilization by the first node, memory utilization by the first node, and a total request load for the first node. (Dasgupta [0044])

As per claim 9, Dasgupta, Andrianov and Bhole further teach:
The method of claim 1, further comprising updating a routing table with a first weight for the first node and a second weight for the second node, wherein the first weight is determined based on the first amount of computing resources and the second weight is determined based on the second amount of computing resources. (Andrianov [0037] – [0038])

As per claim 10, Dasgupta, Andrianov and Bhole further teach:
The method of claim 9, further comprising proportionally routing requests for the computing process to be fulfilled by the first and second nodes based on relative magnitudes of the first and second weights. (Andrianov [0037] – [0038]) 

As per claim 11, Dasgupta, Andrianov and Bhole further teach:
The method of claim 9, further comprising: detecting that a number of requests for the computing process has decreased by more than a predetermined threshold; and halting at least one of the first and second nodes.  (Andrianov [0037] – [0038])

As per claim 12, Dasgupta, Andrianov and Bhole further teach:
The method of claim 11, wherein the at least one of the first and second nodes is selected based on the first weight and the second weight. (Andrianov [0037] – [0038])  

As per claim 13, it is the system variant of claim 1 and is therefore rejected under the same rationale.
As per claim 14, it is the system variant of claim 2 and is therefore rejected under the same rationale.
As per claim 15, it is the system variant of claim 3 and is therefore rejected under the same rationale.
As per claim 16, it is the system variant of claim 4 and is therefore rejected under the same rationale.
As per claim 17, it is the system variant of claim 9 and is therefore rejected under the same rationale.
As per claim 18, it is the system variant of claim 10 and is therefore rejected under the same rationale.
As per claim 19, it is the system variant of claim 11 and is therefore rejected under the same rationale.
As per claim 20, it is the non-transitory, computer-readable medium variant of claim 1 and is therefore rejected under the same rationale.

Claim(s) 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta, Andrianov and Bhole, and further in view of Pagade (US 20180113748).

As per claim 6, Dasgupta, Andrianov and Bhole did not teach:
The method of claim 1, wherein the request identifies minimum and maximum computing resources for the computing process
However, Pagade teaches:
The method of claim 1, wherein the request identifies minimum and maximum computing resources for the computing process. (Pagade [0020])
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Pagade into that of Dasgupta, Andrianov and Bhole in order to have the request identifies minimum and maximum computing resources for the computing process. One of ordinary skill in the art can easily see that having the request identifying minimum and maximum resource as part of its requirement can greatly improve the efficiency of the resource allocation process and enhance the overall appeals of all references.

As per claim 7, Dasgupta, Andrianov, Bhole and Pagade further teach:
The method of claim 6, wherein the computing resources include memory capacity available to the computing process and processing capacity available to the computing process. (Dasgupta [0005])

As per claim 8, Dasgupta, Andrianov, Bhole and Pagade further teach:
The method of claim 6, wherein the first amount of computing resources is allocated based on the minimum and maximum computing resources. (Pagade [0020])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196